Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-2, and 4-20 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:  Examiner concurs that the cited art does not modify, based on a parameter of the gaming establishment, an amount of the progressive award, wherein a first social media activity event occurring in association with the social media content is associated with a first modification of the amount of the progressive award and a second, different social media activity event occurring in association with the social media content is associated with a second, different modification of the amount of the progressive award, and communicate data that results in the display device displaying the modified amount of the progressive award.  Further pertaining to Claim 18, Examiner agrees with Applicant that Guinn’s website does activate a second display based on a duration or an amount of social media activity has occurred. 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715